Appellant presents his motion for rehearing by reference to assignments of error. We again call attention to the fact that in this court we pay no attention to assignments of error, unless they be in the nature of bills of exception. The transcript in this case shows that no bills of exception were reserved upon this trial, of any character, nor were any exceptions taken to the court's charge. Such matters raised for the first time in the motion for new trial are not here taken as exceptions to the charge. We have again reviewed the facts and deem them amply sufficient to support the judgment of conviction.
The motion for rehearing will be overruled.
Overruled.